838 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis MAXBERRY, Plaintiff-Appellant,v.The LEGAL SECTION OF the CREDIT BUREAU OF CINCINNATI,Defendant-Appellee.
No. 87-3708.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action (42 U.S.C. Sec. 1983) against defendant Credit Bureau of Cincinnati in connection with an alleged improper credit report.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.  On appeal plaintiff has filed a brief pro se.


3
Upon consideration, we agree with the district court that plaintiff has failed to plead a violation of a federal constitutional right under color of state law.  Resultantly, plaintiff has not stated a claim under 42 U.S.C. Sec. 1983.  We do not reach the issue of whether plaintiff has stated a claim for relief under the Consumer Credit Protection Act, 15 U.S.C. Sec. 1601 et seq.  We affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.